Citation Nr: 1610981	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  07-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected asthma.

5.  Whether new and material evidence has been received to reopen service connection for allergies. 

6.  Whether new and material evidence has been received to reopen service connection for transient migraine cephalgia of pregnancy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1989 to July 1990, and from June 1993 to December 2011, as well as attendance at the U.S. Naval Academy from July 1990 to May 1994.

This appeal comes to the Board of Veterans' Appeals (Board) following a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied service connection for back and left ankle injuries.  Claims for service connection for back and left ankle disorders were received in June 2003.  During the pendency of the appeal, the Veteran moved, and the current agency of original jurisdiction (AOJ) is the VA RO in St. Petersburg, Florida. 

A claim for service connection for sleep apnea and to reopen service connection for migraines and allergies was received in June 2015.  An October 2015 rating decision denied service connection for sleep apnea and declined to reopen service connection for transient migraine cephalgia of pregnancy and allergies.    

Pursuant to the May 2010 Board remand instruction, in October 2011, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her for the claimed left ankle and back disabilities as well as information concerning a post-service vehicular accident.  In March 2015 correspondence, the AOJ again requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her for the claimed left ankle and back disabilities.  No response to the October 2011 or March 2015 letters has been received from the Veteran.  

In February 2015, a VA examination was conducted to assist in determining the nature and etiology of the claimed left ankle and back disabilities.  As discussed below, the Board finds the February 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).    

As evidenced in the May 2004 rating decision, the denial of service connection for a "back injury" encompassed service connection for both neck/upper back and lower back disorders.  In the May 2010 decision and remand, the Board previously characterized the issue as service connection for "residuals of cervical and lumbar injuries."  The Board has recharacterized the issues on the title page to reflect separate claims for cervical spine and lumbar spine disorders.  See also April 2015 supplemental statement of the case (which also recharacterized the issues on appeal to reflect two distinct service connection claims).  

October 2015 VA examination reports have been associated with the claims file.  While the most recent supplemental statement of the case (dated in April 2015) does not include review of this evidence, this evidence pertains to the issues of service connection for sleep apnea and headaches, which the Board is remanding below; therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  

It is not clear whether the Veteran wishes to file a claim for increased disability ratings for the service-connected right and left leg varicose veins.  The issue of initial ratings were remanded by the Board in May 2010 for issuance of a statement of the case.  A statement of the case with respect to higher initial disability ratings for right and left leg varicose veins was issued in February 2014.  Despite the representative's contentions in a February 2016 written statement, the Veteran did not file a timely substantive appeal with the February 2014 statement of the case; therefore, the rating decision assigning initial ratings became final.  See 38 C.F.R. § 20.302(b) (2015).  As such, the initial rating issues are not currently in appellate status before the Board.  If the Veteran wants to file a claim for increased rating, the Veteran will need to do so. 

In the February 2016 written statement, the representative referenced the issues of higher disability ratings for the right and left leg varicose veins as if they were currently in appellate status.  If the Veteran intends to file claims with respect to any of these issues, she should notify VA expressing such an intention.  38 C.F.R.	 §§ 3.1(p), 3.155(a) (2015).   

The issues of service connection for sleep apnea and whether new and material evidence has been received to reopen service connection for transient migraine cephalgia of pregnancy and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, currently diagnosed left ankle, cervical spine, or lumbar spine disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a cervical spine disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a lumbar spine disorder are not met.   
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in January 2004, prior to the initial adjudication of the claims in May 2004.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and VA and the Veteran's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claims, such error was harmless given that service connection for left ankle, cervical spine, and lumbar spine disorders is being denied; hence, no rating or effective date will be assigned with respect to the claimed disabilities.  Dingess/Hartman, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, U.S. Naval Hospital outpatient treatment records, VA examination reports, and lay statements.  

As noted above, pursuant to the May 2010 Board remand instruction, in October 2011 and March 2015 correspondence, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her for the claimed left ankle and back disabilities as well as information concerning a post-service vehicular accident.  No response to the October 2011 or March 2015 letters has been received from the Veteran.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2004, May 2006, and February 2015.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Left Ankle, Cervical Spine, and Lumbar Spine Disorders 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, as discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has current left ankle, cervical spine, or lumbar spine disabilities; therefore, none can be a "chronic disease" under 38 C.F.R.	 § 3.309(a) (2015) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R.	§ 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

While the Veteran had service during the Persian Gulf War era, the service personnel records do not reflect that she had service in Southwest Asia during the Persian Gulf War; therefore, she is not a "Persian Gulf veteran" and the provisions of 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317(a)(1) (2015) do not apply.

The Veteran essentially contends that the claimed left ankle disorder is related to active service, specifically repeatedly twisting her ankle during service.  See June 2003 claim, December 2006 substantive appeal (on a VA Form 9).  In an April 2005 notice of disagreement, the Veteran contended that she did not seek repeated treatment for the left ankle strains during service because military doctors told her not to seek treatment unless her ankles swelled to a size greater than a lemon and there was unbearable pain.  In a February 2016 written statement, through the representative, the Veteran contended that she had chronic problems with the left ankle during active service, including turning and twisting the left ankle, that have continued to present.

The Veteran further contends that the claimed cervical and lumbar spine disorders are related to active service, specifically in-service motor vehicle accidents in January 1994, February 1994, and May 1997.  See June 2003 claim, December 2006 substantive appeal (on a VA Form 9).  The Veteran contends that she has continued to experience constant back and neck pain since service separation.  See April 2005 notice of disagreement.  In an August 2007 written statement, the Veteran's then-spouse contended that the Veteran had chronic back pain since he met her during service that has continued to worsen.  The Veteran's then-spouse reported that the Veteran had been in a (post-service) motor vehicle accident in 2002 that "reaggravated" her back problems.  

First, the Board finds that the weight of the evidence is against a finding that the Veteran has current left ankle, cervical spine, or lumbar spine disabilities.

At a March 2004 VA examination (conducted at a U.S. Naval Hospital in Spain), the Veteran reported having frequent ankle sprains and weak ankles as well as numerous ankle sprains throughout her life.  The Veteran reported being involved in two motor vehicle accidents in 1994 roughly two weeks apart, following which she had a short course of narcotics and muscle relaxants until the back injury resolved roughly four months later per her report.  The Veteran reported that her back is troublesome during "stress or bad weather" and uses Motrin when she has discomfort.

Upon physical examination at the March 2004 VA examination, normal mobility, bony landmarks, and strength was noted in the ankles with no abnormalities noted.  No spinal curvature, tenderness along bony landmarks, or pain with straight or bent leg raise was noted upon physical examination of the back and torso.  Normal lower extremity neurological function was noted.  The VA examiner diagnosed ankle sprains/periodic ankle injuries and mild back pain related to a number of factors.  

U.S. Naval Hospital outpatient treatment records dated from 2004 to 2013 note treatment for neck and lower back pain.  An August 2004 U.S. Naval Hospital outpatient treatment record notes that the Veteran reported back spasms and lumbar and cervical spine pain.  The Veteran reported frequent ankle sprains.  An assessment of neck pain, mechanical lower back pain, and recurrent ankle sprain was noted.  

An August 2004 x-ray report notes normal mineralization and alignment with grossly preserved joint spaces of the ankles with no fracture or soft tissue swelling.  X-rays in August 2004 noted no gross ankle fracture but there was a small posterior-inferior left calcaneal cortical spur; and there was very slightly, posteriorly, subluxed C2 vertebral body relative to C3 with very slightly decreased C2-3 disc space.  A September 2004 U.S. Naval Hospital outpatient treatment record notes that the Veteran reported bilateral ankle laxity and neck pain.  An assessment of neck/upper back pain and bilateral ankle weakness and decreased stability was noted.  

On an undated VA examination report that was received by VA in May 2006, the Veteran reported ankle weakness and frequent ankle sprains.  The report notes that the Veteran had been sent to physical therapy for her ankles and found to need strengthening exercises to stabilize and strengthen her ankles which had been weakened due to her past ankle sprains without rehabilitation exercise or support care.  The Veteran further reported that her back was troublesome during stress or bad weather and she used Motrin, as needed, for discomfort.  

Upon physical examination as noted on the May 2006 VA examination report, somewhat lax ankle ligaments were noted bilaterally with full normal mobility, bony landmarks, and strength.  Full range of motion in the back and neck was noted with no abnormal spine curvatures.  Tenderness to palpation at the cervical spine along the trapezius muscles was noted.  The VA examiner diagnosed frequent ankle sprains bilaterally with weakened ankle ligaments, musculoskeletal back pain, and neck pain due to many factors, including degenerative changes, mild subluxation of cervical vertebrae, and hypertrophic breasts making her posture worse and straining her neck muscles.

January to June 2008 U.S. Naval Hospital outpatient treatment records note that the Veteran was in a motor vehicle accident in January 2008 during which she sustained a whiplash injury.  The Veteran reported neck and upper back pain following the motor vehicle accident.  The treatment records note that the Veteran was diagnosed with cervicalgia and physical therapy was prescribed.  

A May 2008 private orthopedic report notes that the Veteran reported having instability in the left ankle for about 10 years.  On physical examination, normal range of motion and stability of the ankles was noted.  There was normal function and location of the peroneal tendons.  It was noted that the Veteran had general laxity of all of her joints and this was more evident in her feet, probably because she was now overweight.  Stress X-rays of the ankles revealed no abnormality.  

A November 2012 U.S. Naval Hospital outpatient treatment record notes that physical examination of the left ankle revealed crepitus, pain on motion, and laxity.  The treatment record notes that x-rays of the left ankle revealed that the joint spaces were maintained, soft tissues were unremarkable, and an impression of incidentally noted left os trigonum as the potential source of chronic posterior ankle pain was rendered.  

At the February 2015 VA examination, the VA examiner, after physical examination, interview with the Veteran, and review of the claims file, purported to diagnose the Veteran with lumbago, cervicalgia, and left ankle arthralgia.  The VA examiner, after review of the pertinent medical evidence, including the previous VA examination reports and x-rays, further noted that the Veteran did not have left ankle, cervical spine, or lumbar spine arthritis.  Cervicalgia is Latin terminology for neck pain.  See Dorland's Illustrated Medical Dictionary 48, 339 (31st ed. 2007) ("cervic" meaning "denoting a neck" and "-algia" as a "word termination denoting a painful condition").  Lumbago is defined as "pain in the lumbar region."  Id. at 1092.  Arthralgia is defined as "pain in a joint."  Id. at 152.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The February 2015 VA examiner did not diagnosis any underlying pathology for the left ankle, cervical spine, and lumbar spine pain.  Rather the VA examiner opined that more precise diagnoses could not be rendered as there was no objective data to support more definitive diagnoses. 

The February 2015 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, in coming to the conclusion that the Veteran does not have current diagnoses of left ankle, cervical spine, or lumbar spine disabilities and had the requisite medical expertise to render this conclusion.  As such, the Board finds the February 2015 VA examination report to be highly probative.  

With respect to the history of left ankle sprains noted throughout the appeal, a "sprain" is defined as "a joint injury in which some of the fibers of a supporting ligament are ruptured but the continuity of the ligament remains intact." See Dorland's Illustrated Medical Dictionary at 1782.  The evidence of record does not reflect that these injuries resulted in chronic disabilities.  Rather, as noted in the February 2015 VA examination, the Veteran did not have a chronic disability related to the left ankle sprains as the VA examiner found no underlying pathology upon which to render a diagnosis other than arthralgia, i.e., left ankle pain. 

With regard to the finding of left foot os trigonum, this is a congenital defect, which is not a disability for VA compensation purposes.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015); VAOPGCPREC 82-90.  Os trigonum is an extra (accessory) bone that sometimes develops behind the ankle bone (talus).  The presence of an os trigonum in one or both feet is congenital (present at birth).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

The Board finds that the weight of the evidence in this case is against finding left ankle, cervical spine, or lumbar spine disabilities at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability) (emphasis added).  The VA examiner's opinion provides strong rationale as to why the Veteran's reported symptoms do not warrant diagnoses of left ankle, cervical spine, or lumbar spine disabilities.

Further, while, as a lay person, the Veteran is competent to relate injury, treatment, some symptoms that may be associated with left ankle, cervical spine, or lumbar spine disorders, including pain and weakness, under the facts of this case that include post-service motor vehicle accident injuries in 2004 and 2008 and her own histories of post-service onset of symptoms and findings of congenital disorder of os trigonum, she does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Orthopedic disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing orthopedic disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Throughout the course of this appeal, the Veteran has contended that she has cervical and lumbar spine pain as well as left ankle pain and frequent sprains.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d 1356.  The lay and medical evidence in this case reflects left ankle, cervical spine, and lumbar spine pain, but not any actual, underlying disability.  The weight of the lay and medical evidence of record shows no diagnosed or identifiable underlying maladies or disabilities related to the left ankle, cervical spine, or lumbar spine.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current left ankle, cervical spine, or lumbar spine disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

Service Connection for Sleep Apnea
and
Reopening Service Connection for Migraines and Allergies

In October 2015, the AOJ denied service connection for sleep apnea and declined to reopen service connection for transient migraine cephalgia of pregnancy and allergies.  In a January 2016 notice of disagreement (on a VA Form 21-0958), the Veteran expressed disagreement with the October 2015 rating decision and contended that the sleep apnea, migraines, and allergies are related to active service and, as such, should be service connected.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The January 2016 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand issues of service connection for sleep apnea and whether new and material evidence has been received to reopen service connection for transient migraine cephalgia of pregnancy and allergies for further procedural action.        

Accordingly, the issues of service connection for sleep apnea and whether new and material evidence has been received to reopen service connection for transient migraine cephalgia of pregnancy and allergies are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for sleep apnea and whether new and material evidence has been received to reopen service connection for transient migraine cephalgia of pregnancy and allergies.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


